MAHONEY, Circuit Judge,
concurring:
I concur in the opinion of the court. I write separately only to note that the operation of the transitional rule, § 303(c)(2) of the REA, lends additional support to the court’s ruling. The transitional rule provides that as to certain participants who died after the enactment of the REA but before it became effective as to the plan covering that participant (i.e., before the first plan year commencing after December 31, 1984), “the amendments made by sections 103 and 203 shall be treated as in effect as of the time of such participant’s death.” Section 103 of the REA enacted amended § 1055 of title 29, the ERISA provision at issue in this case, and section 203 enacted the counterpart provisions of the Internal Revenue Code.
Unless, however, § 1055 acts automatically to effect the amendment requiring QPSAs in pension plans subject to § 1055, the fact that § 1055 ■ was “in effect” at the time of the death of a participant to whom the transitional rule applied would ordinarily be meaningless, since no plan amendment would normally have been adopted at that premature juncture.
It nonetheless seems to me somewhat extraordinary to rule that a statute which requires that pension plans “shall provide” for QPSAs has the effect of injecting the required provisions into covered plans whether or not the provisions are ever actually adopted and incorporated into the plans. Reading § 1055 in context, however, this appears to be what Congress intended, and I therefore join in the ruling that this is what Congress enacted.